—Judgment, Supreme Court, New York County (Jay Gold, J.), rendered September 2, 1997, convicting defendant, upon his plea of guilty, of attempted murder in the second degree and robbery in the first degree, and sentencing him to concurrent terms of 7 to 14 years, unanimously affirmed.
Defendant’s waiver of his right to appeal represents a “decision not to invoke the court’s review power” (People v Seaberg, 74 NY2d 1, 9-10) concerning the alleged excessiveness of his sentence and thus forecloses review of that issue (People v Frazier, 228 AD2d 171, lv denied 89 NY2d 922). In any event, we perceive no abuse of sentencing discretion. Concur — Lerner, J. P., Saxe, Buckley and Friedman, JJ.